IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT G. TITCOMB,                          : No. 27 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (WESTSIDE TOOL & DIE),                :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of May, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.